COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-180-CV
 
IN RE GERALD ANTHONY WRIGHT       
           
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
       
The court has considered relator's petition for writ of mandamus and the State's
response and is of the opinion that relief should be denied.  Accordingly,
relator's petition for writ of mandamus is denied.
 
                                                                       
PER CURIAM
 
PANEL B: DAY, LIVINGSTON, and WALKER, JJ.
DELIVERED: July 1, 2003

1. See Tex. R. App. P. 47.4.